Citation Nr: 1035392	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel

INTRODUCTION

The Veteran served on active duty from July 1943 to September 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision issued in January 
2008 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, which denied the Veteran's 
request for an increased rating for his service-connected PTSD.

The Veteran and his spouse appeared before the undersigned Acting 
Veterans Law Judge at a videoconference hearing at the RO in 
August 2010.  A transcript is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran's claim for increased rating for PTSD was 
received on September 4, 2007.

2.  The competent evidence of record shows the Veteran's PTSD was 
manifested by social isolation and avoidance; intrusive memories, 
flashbacks and nightmares; hypervigilance; hyperstartle response; 
irritability; anxiety and depression; sleep difficulties; mild 
memory loss; some impaired concentration, and some difficulty in 
maintaining social relationships.

3.  At no time during the increased rating period has the 
Veteran's PTSD evidenced delusions, hallucinations, homicidal 
ideations, near-continuous panic or depression affecting the 
ability to function independently, spatial disorientation, 
neglect of personal appearance and hygiene, disorientation to 
time or place, or impairment in thought processes or 
communication, resulting in social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating, and no higher, for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

During his personal hearing testimony, the Veteran indicated that 
the assignment of a 50 percent rating for PTSD would constitute a 
full grant of his increased rating claim on appeal.  Given the 
Board's favorable disposition of the claim in granting a 50 
percent rating for PTSD for the entire period of claim, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.  

Increased Ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see Schafrath, 1 Vet. 
App. at 594, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found. This practice is known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2009).

When evaluating the level of disability from a mental disorder, 
VA will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2009).

Diagnostic Criteria

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a 30 percent disability rating 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships. 

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships. 

A maximum 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. 

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 
(adopted by VA at 38 C.F.R. §§ 4.125 and 4.126), a GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  The evidence as described 
below reveals GAF scores ranging between 47 and 65.

A GAF score of 31-40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood. 

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  

A GAF score of 51-60 rating indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional truancy, 
or theft within the household, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). 

On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Mauerhan, 16 Vet. App. at 443.  The U. S. Court of 
Appeals for the Federal Circuit has embraced the interpretation 
of the U. S. Court of Appeals for Veterans Claims (Court) in 
Mauerhan for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately, in Mauerhan, the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan, 16 Vet. App. at 444.

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).  

PTSD

Background

In December 2007, the Veteran was afforded a VA examination.  The 
Veteran reported being married for 61 years and sharing 
everything with his wife.  The examiner noted the Veteran's 
affect showed full range and was euthymic, slightly anxious and 
depressed, and his mood was anxious.  The Veteran reported 
intrusive flashbacks, avoidance thoughts, recollections, dreams 
and nightmares, which caused sleep impairment, averaging 4 hours 
per night.  The Veteran endorsed his mood as "good."  He denied 
currently feeling depressed, sad or empty, or having lost 
interest or pleasure in almost all of his usual activities.  He 
did endorse having thoughts about death; however, he denied 
suicidal or homicidal ideation.  

The examiner noted the Veteran was alert and oriented times 
person, place and time, maintaining good eye contact, however his 
attention span was slightly impaired.  Memory was adequate and 
thought content was appropriate to the interview context.  There 
was no evidence of obsessions, compulsions, hallucinations, 
delusions, depressed mood, anhedonia, panic attacks or 
agoraphobia.  The Veteran reported that he had many friends and 
attended church on a regular basis.  The examiner diagnosed the 
Veteran with PTSD and assigned a GAF of 65.

In a June 2008 letter, B. M., a licensed clinical social worker 
at the Hyannis Vet Center, stated that the Veteran experienced 
sleep disturbance, nightmares, irritability, anxiety and an 
exaggerated startle response.  He had intrusive thoughts and 
memories from his military service causing him such anxiety that 
he avoided any activity that might remind him of those thoughts, 
adding that this contributed to him becoming increasingly 
socially isolated.  The Veteran felt detached from others, had a 
restricted range of affect and experienced irritability and 
anger.  B. M. concluded that the Veteran's ability to function 
socially and occupationally had been severely, negative impaired 
by his service-connected PTSD.

A June 2008 VA general mental health note reflects that the 
Veteran reported that he had flashbacks, nightmares and intrusive 
thoughts.  The Veteran reported no suicidal or homicidal 
ideation.  The Veteran was alert, oriented casually dressed and 
well-groomed, making good eye contact.  Mood was euthymic and 
affect was congruent.  The Veteran reported memory issues, 
avoidance of thoughts and activities, anhedonia, detachment, and 
a sense of a foreshortened future.  No delusions or audio or 
visual hallucinations were present.  Insight and judgment were 
both good.  He had some difficulty with recent memory and new 
learning and organization.  

The examiner diagnosed the Veteran with prolonged PTSD; anxiety 
disorder, not otherwise specified (NOS); depression, somewhat 
atypical with anhedonia; dementia of unknown etiology, very 
early.  The examiner assigned a GAF of 47.

In August 2009 VA general mental health notes, the examiner noted 
the Veteran reported that he had flashbacks to the war and was 
re-experiencing the sensations of the war.  He tried to forget 
the war memories and the present war in Afghanistan upsets him 
greatly.  The Veteran reported no suicidal or homicidal ideation.  
The Veteran was alert, oriented casually dressed and well-
groomed, making good eye contact.  Mood was euthymic and affect 
was congruent.  No delusions or audio or visual hallucinations 
were present.  Insight and judgment were both good.  He had some 
difficulty with recent memory and new learning and organization.  
The examiner diagnosed the Veteran with prolonged PTSD; anxiety 
disorder, NOS; depression, somewhat atypical with anhedonia; 
dementia of unknown etiology, very early.  The examiner assigned 
a GAF of 47.

In November 2009, the Veteran underwent a VA examination.  The 
Veteran continued to live with his wife and reported being in 
contact and having positive relationships with his 3 children, 4 
grandchildren, and 2 great-grandchildren.  He reported that he 
was able to sleep about 4 to 5 hours per night; however, he 
experienced nightmares.  He stated that he had lost interest in 
many of his activities, such as movies and gardening; but he 
would play games with friends for socialization.  

The Veteran maintained good eye contact, and was alert and 
oriented in all spheres.  He described his mood as "tired and 
confused and little anxious."  His affect was congruent.  The 
Veteran denied visual or auditory hallucinations.  There was no 
evidence of a formal thought disorder and his judgment and 
insight seemed good. He denied any homicidal or suicidal 
ideation.  He reported depression, avoidance of television news 
and movies about the wars, intrusive thoughts and memories, 
nightmares, flashbacks, hypervigilance, hyperarousal, exaggerated 
startle response and sleep disturbance.  

The examiner diagnosed the Veteran with PTSD and assigned a GAF 
of 60.  The examiner noted the Veteran's symptoms appeared to 
have increased in the last two years and that he was experiencing 
a moderate degree of impairment.

In August 2010, the Veteran and his spouse testified at a Board 
videoconference hearing.  They stated that the Veteran 
experienced a hyperstartle reaction to helicopters flying over 
his property, cars backfiring, and during fireworks.  The 
Veteran's spouse testified that between 6-12 times per day he 
experienced flashbacks where he would cover his face and he would 
break out in "goose bumps."  She also stated that the Veteran 
would talk in his sleep and wake up in a sweat, needing to change 
his pajamas in the middle of the night.  The Veteran reported 
that he avoided watching the news on television, or anything that 
showed violence.  His spouse indicated that the Veteran had lost 
interest in people and their activities and that he had become 
increasingly socially isolated.  He reported problems with his 
long- and short-term memory.  She reported that the Veteran was 
"down" much more than he used to be.  The Veteran reported that 
he had contemplated suicide but had no intent or plan to do so.  

Analysis

The Board has considered the evidence of record in light of the 
criteria noted above, and, resolving all reasonable doubt in 
favor of the Veteran, the Board finds that his PTSD more nearly 
approximates the criteria for a 50 percent rating under 
Diagnostic Code 9411.  

The Veteran's PTSD has been primarily characterized by social 
isolation and avoidance; intrusive memories, flashbacks and 
nightmares; hypervigilance; hyperstartle response, irritability; 
anxiety and depression; sleep disturbance with nightmares; mild 
memory loss; some difficulty concentrating; and some difficulty 
in maintaining relationships.  These PTSD symptoms have been 
productive of social impairment, marked by difficulty in 
establishing and maintaining effective social relationships both 
within and outside of his immediate family, that are contemplated 
by a 50 percent disability rating under Diagnostic Code 9411.  
38 C.F.R. § 4.130. 

The Board further finds that at no time during the increased 
rating appeal period have the Veteran's symptoms more nearly 
approximated those of a 70 percent rating under Diagnostic Code 
9411.  The competent evidence does not reflect that the Veteran 
has such symptoms as obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; or disorientation to time or 
place.  38 C.F.R. § 4.130.  The record suggests that the 
Veteran's PTSD has caused social impairment with deficiencies in 
the areas of social relationships and mood, but not his judgment, 
thinking, insight, or personal hygiene.  

With regard to the weight to assign various GAF scores that have 
been assigned, the GAF scores must be interpreted "in the light 
of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability present."  38 
C.F.R. § 4.2.  The Veteran's actual psychiatric symptomatology 
manifested by his PTSD is encompassed by the 50 percent schedular 
rating criteria.  The Board finds that the specific 
symptomatology reflected by the reported symptoms and clinical 
findings outweigh the general characterization of disability as 
reflected by the assignment of GAF scores.  

Moreover, the Veteran explicitly indicated that an increased 
rating of 50 percent would fully satisfy the increased rating 
claim on appeal.  For these reasons, the Board finds that the 
requirements for a 70 or a 100 percent rating have not been met 
for any period during the pendency of this appeal.  

Extra-Schedular

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2009).  The threshold factor for extra-
schedular consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 
(2009).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule and the assigned schedular evaluation is therefore 
adequate, and no extra-schedular referral is required. Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected PTSD has caused frequent periods of hospitalization nor 
would cause marked interference with employment if he were 
employed.  The Veteran retired from teaching after 26 years in 
1981.  

The Board has found that the rating criteria used to evaluate the 
Veteran's service-connected PTSD reasonably describes his 
disability level and symptomatology.  Therefore, the Veteran's 
disability picture is contemplated by the Rating Schedule and no 
extra-schedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

Total Rating Based on Individual Unemployability (TDIU)

The Court has held that, when evidence of unemployability is 
presented, the issue of whether a TDIU will be assigned should be 
handled during the determination of the initial disability rating 
assigned at the time disabilities are determined to be service 
connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 
(2009).  In Rice, the Court determined that there is no 
freestanding claim for TDIU.  Id. at 451.  

In the instant case, the Veteran has not alleged that his PTSD 
makes him unemployable.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  As the Veteran has not raised the issue 
of a TDIU and there is no objective evidence of unemployability 
due to his service-connected PTSD, a TDIU is not warranted in the 
instant case. 


ORDER

A 50 percent rating for PTSD is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


